              Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 1 of 22
                                                                                                FILED IN CHAMBERS
                                                                                                   U.S.D.C. ROME
                                                                                               Feb 17 2021
                                                                                         Date: __________________________
(USAO GAN 6/10) Search Warrant                                                           JAMES N. HATTEN, Clerk

                                                                                              s/Kari Butler
                                                                                         By: ____________________________
                                            United States District Court
                                             NORTHERN DISTRICT OF GEORGIA                         Deputy Clerk
                            In the Matter of the Search of
                                                                                   APPLICATION AND
                                                                                     AFFIDAVIT FOR
 Samsung Galaxy S10t cell phone, serial number                                     SEARCH WARRANT
 R38M301YRPL, IMEI 35541010100750837
                                                                                 Case number: 4:21-MC-03


I, Timothy P. Coakley, being duly sworn depose and say:
I am a Special Agent of the Federal Bureau of Investigation and have reason to believe that in the
property described as:

Samsung Galaxy S10t cell phone, serial number R38M301YRPL, IMEI 35541010100750837 as defined in
Attachment A



in the Northern District of Georgia there is now concealed certain property, certain information, and
certain data, namely,

Information described in Attachment B,

which constitutes evidence of a crime, contraband, fruits of crime, or items illegally possessed, and
property designed for use, intended for use, or used in committing a crime, concerning violations of Title
21, United States Code, Section(s) 841 and 846 and Title 18, United States Code, Section(s) 1956 and 1957.
The facts to support a finding of Probable Cause are as follows:

SEE ATTACHED AFFIDAVIT

Continued on attached sheet made a part hereof.



Sworn to before me by telephone pursuant to                     Signature of Affiant
Federal Rule of Criminal Procedure 4.1
                                                                Timothy P. Coakley

February 17, 2021                                               Atlanta, Georgia
                                                                XXXXXXXXXXXXXX          Rome, Georgia
Date                                                            City and State

WALTER E. JOHNSON
UNITED STATES MAGISTRATE JUDGE
Name and Title of Judicial Officer                              Signature of Judicial Officer
AUSA Alana R. Black
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 2 of 22




                      AFFIDAVIT IN SUPPORT OF AN
                    APPLICATION UNDER RULE 41 FOR A
                     WARRANT TO SEARCH AND SEIZE


      I, Timothy P. Coakley, depose and say under penalty of perjury as follows:


               INTRODUCTION AND AGENT BACKGROUND


      1.     I make this affidavit in support of an application under Rule 41 of

the Federal Rules of Criminal Procedure for a search warrant authorizing the

examination of property—an electronic device—which is currently in law

enforcement possession, and the extraction from that property of electronically

stored information described in Attachment B.


      2.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

and have been since May 1997. I am assigned to the Atlanta Division, Dalton

Resident Agency, located in Dalton, Georgia. As a federal agent, I am authorized

to investigate criminal and civil violations of the laws of the United States and to

execute search warrants issued under the authority of the United States. While

employed by the FBI, I have been the case agent and/or participated in

investigations involving violations of federal law in the areas of drug trafficking,

firearms violations, kidnapping, crimes against children, public corruption and

complex fraud investigations. I have gained experience through training

opportunities and the everyday work that is involved in conducting these types
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 3 of 22




of investigations. Based upon my training and experience, interviews I have

conducted with defendants, and other witnesses to, or participants in, drug

trafficking activity, I am familiar with the ways in which drug traffickers conduct

their business, including the various means and methods by which drug

traffickers, import and distribute drugs, their use of cellular telephones and their

use of numeric codes and code words to conduct and conceal their transactions.

The facts and information in this affidavit are based in part on information

provided to me by other law enforcement officers, as well as my personal

experience with the case and my background as a Special Agent.


      3.     This affidavit is intended to show only that there is sufficient

probable cause for the requested warrant and does not set forth all of my

knowledge about this matter.


           IDENTIFICATION OF THE DEVICE TO BE EXAMINED


      4.     The property to be searched is a Samsung Galaxy S10t cell phone,

serial number R38M301YRPL, IMEI 35541010100750837, hereinafter the

“Device.” The Device is currently located in the Evidence Control Room of the

FBI in Atlanta, Georgia.




                                          2
        Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 4 of 22




      5.     The applied-for warrant would authorize the forensic examination

of the Device for the purpose of identifying electronically stored data particularly

described in Attachment B.


                               PROBABLE CAUSE


Beginning of Investigation
      6.     In August of 2019, the Calhoun Police Department (CPD), the Drug

Enforcement Administration (DEA) and the Federal Bureau of Investigation (FBI)

began a joint investigation involving the Ghetto Family 13 gang and their drug

trafficking activities in Northwest Georgia. The investigation focused on

Elizabeth LOPEZ, who was responsible for the delivery of multi-kilogram

quantities of methamphetamine, as well as the collection of proceeds related to

those illegal drug sales. Elizabeth LOPEZ was obtaining the methamphetamine

through Luis Perez, aka “Pepo,” and was also receiving instructions from Perez

as to when and where to pick up the proceeds from the drug sales.

      7.     Shortly after initiating the investigation, a confidential source (CS-1)

was developed who had previously made purchases of methamphetamine from

LOPEZ.1 Beginning in August 2019, CS-1 began making controlled purchases of



1CS-1 is under investigation by the Calhoun Police Department for distribution
of controlled substances. CS-1 is cooperating with law enforcement officers in
                                          3
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 5 of 22




methamphetamine from LOPEZ at LOPEZ’S home, an apartment located at 106

Creekside Drive, Apartment 2, Calhoun, Georgia (LOPEZ RESIDENCE). All but

two of these purchases occurred inside the LOPEZ RESIDENCE. Those

controlled purchases of methamphetamine were directed by law enforcement

and ranged in amounts from one ounce to 20 ounces of methamphetamine.

      8.     The most recent controlled purchase of methamphetamine from

LOPEZ occurred on or about July 8, 2020, immediately outside of the LOPEZ

RESIDENCE. Prior to CS-1’s arrival, CS-1 arranged to purchase the

methamphetamine through LOPEZ. Upon arriving in the parking lot, CS-1

walked up to the door of the LOPEZ RESIDENCE and knocked on the door.

Then LOPEZ and a man, subsequently identified as Mark Rosas, answered the

door. Rosas stepped outside of the LOPEZ RESIDENCE and handed CS-1 two

ounces of suspected methamphetamine. CS-1 paid Rosas $1,300 and then left the

LOPEZ RESIDENCE. CS-1 met with law enforcement immediately thereafter



the hope of receiving a favorable result in CS-1’s criminal investigation (thus far,
CS-1 has not been arrested or charged criminally for the methamphetamine
found in her residence.) Thus far, information provided by CS-1 has been
reliable. For example, agents have compared information provided by CS-1 to
information collected on recordings and pole cameras and that information has
been consistent. CS-1 has a criminal history including convictions for: criminal
damage to property – 1st degree (felony); forgery – 1st degree (felony); probation
violation (felony); and theft by shoplifting (misdemeanor).

                                         4
        Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 6 of 22




and turned over the suspected methamphetamine. Agents observed the

substance and, in their training and experience, the substances appearance was

consistent with that of methamphetamine. The suspected methamphetamine

was sent to the DEA lab for testing.

July 16, 2020 Traffic Stop

      9.     On July 16, 2020, the Georgia State Patrol initiated a vehicle stop of

LOPEZ and her boyfriend Mark Rosas. The vehicle stop occurred in Dalton,

Georgia. Rosas was driving LOPEZ’s 2005 black Cadillac with Georgia tag

RQX7821. During the vehicle stop, Trooper Day located approximately $5,000.00

and two handguns. The two handguns were in LOPEZ’s purse. LOPEZ claimed

that she and Rosas were returning from Chattanooga, Tennessee and the

$5,000.00 was the proceeds from a vehicle that she and Rosas sold in

Chattanooga, Tennessee. Rosas had outstanding arrest warrants from Bartow

County, Georgia, and was arrested. LOPEZ drove away in the Cadillac

following the arrest of Rosa.

      10.    Following the arrest of Rosas, on July 16, 2020, he was booked into

the Whitfield County Jail in Dalton, Georgia. On July 17, 2020, Rosas was

released on his own recognizance from the Whitfield County Jail and then

transported to the Bartow County Jail in Cartersville, Georgia. Once Rosas was


                                          5
        Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 7 of 22




received at the Bartow County Jail, he began communicating with LOPEZ via the

jail pay telephone system, which is recorded.

July 23, 2020 Traffic Stop

      11.    On July 23, 2020, during a call made by Rosas from the Bartow

County Jail to LOPEZ, LOPEZ told Rosas that she had asked her contact in

Atlanta if he had anything. Based on the investigation to date, I believe LOPEZ

meant that she had asked a source of supply in Atlanta if that source of supply

had any methamphetamine currently. Rosas responded to LOPEZ and warned

her not do anything until she had the brake light repaired on her Cadillac.

      12.     On July 23, 2020, law enforcement began surveillance of LOPEZ at

her home, the LOPEZ RESIDENCE. At approximately 5:30 P.M., LOPEZ and her

three children departed in the black Cadillac, Georgia tag RQX7821. At

approximately 7:44 P.M., LOPEZ arrived at a parking lot located at 5014

Singleton Road, Norcross, Georgia. LOPEZ parked away from the storefronts at

this location. Lopez and her children remained in her vehicle. At approximately

7:59 P.M., a yellow Mini Cooper with a temporary tag pulled alongside of

LOPEZ’s black Cadillac. An unidentified Hispanic male exited the Mini Cooper

holding a white bag and immediately entered the front passenger seat of

LOPEZ’s Cadillac. The Hispanic male exited LOPEZ’s vehicle approximately

one minute later and without the white bag. He then drove away in the yellow
                                        6
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 8 of 22




Mini Cooper. Moments later, LOPEZ also left the parking area. Following this

meeting, surveillance was maintained on LOPEZ and her vehicle. LOPEZ

eventually began traveling back toward Calhoun, Georgia.

      13.   Based upon these observations, agents requested the assistance from

the Georgia State Patrol. At approximately 10:27 P.M., in Gordon County,

Georgia, Trooper Jarrod Daniel observed the faulty brake light and initiated a

vehicle stop of LOPEZ. LOPEZ stopped on Interstate 75 just north of exit 312 in

Calhoun, Georgia. Trooper Daniel asked LOPEZ for consent to search her

vehicle; LOPEZ refused. Calhoun Police Department K-9 Officer Thomas Gray

utilized his K-9 narcotics dog “Sido” to conduct a free air sniff of LOPEZ’s

vehicle. K-9 Sido provided a positive alert for the presence of narcotics at the

rear of the Cadillac. During a search of the Cadillac, law enforcement found a

small handgun underneath the driver seat and a pink duffel-type bag inside the

trunk area. Inside of the pink bag was a smaller “Checkers” restaurant bag that

contained approximately 500 grams of methamphetamine. LOPEZ was also in

possession of two cellphones at the time of the vehicle stop. LOPEZ’s cellphone

is listed as the Device in paragraph 1. The other cell phone belonged to ROSAS.

LOPEZ was placed under arrest for the possession of the methamphetamine.




                                         7
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 9 of 22




LOPEZ’s Post-Arrest Statements

      14.    LOPEZ was transferred to the Calhoun Police Department precinct

and signed an FBI Advice of Rights form agreeing to speak with the interviewing

agents. During the interview, LOPEZ admitted to obtaining the

methamphetamine in Atlanta hours prior to the vehicle stop. LOPEZ said that

she paid $5,000.00 for the methamphetamine. LOPEZ said that she had one or

two more guns and a small amount of marijuana were at her home.

      15.    Based on my knowledge and experience, I know that examining

data stored on cellular phones can uncover electronically stored information that

might serve as evidence of crimes, identify and reveal evidence against criminal

associates, and reveal who possessed or used the device. I know that persons

who possess cellular phones often use the devices to store digital media

depicting themselves, relatives, associates and other items of personal interest. I

know that criminal offenders may possess media on such devices depicting

criminal associates, contraband, and fruits of crimes. Cellular phones are also

likely to contain contact information pertaining to other persons with whom

suspects communicate, to include criminal associates and may contain records of

internet and telephone activity to include communications with other criminals

via telephone, electronic mail, text messaging, electronic mail and social

networking websites. Such communications among conspirators may pertain to
                                         8
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 10 of 22




the planning and execution of crimes and their attempts to conceal evidence after

a crime has been committed. Cellular phones may also contain data

documenting the location of the user’s device during times significant to an

investigation and do contain additional records beyond that which can be

obtained by law enforcement, via legal process, from a wireless service provider.

Search Warrant Executed on August 5, 2020

      16.   On or about August 4, 2020, United States Magistrate Judge Walter

E. Johnson authorized a search of several electronic devices seized in the ongoing

investigation, including the Device.

      17.   On or about August 5, 2020, the FBI attempted to unlock and

download the Device. That attempt was unsuccessful, as the technology in use

by the Atlanta Field Office at that time did not unlock the Device for a successful

download.

      18.   On or about August 24, 2020, the search warrant for electronic

devices was returned to the Court explaining that two of the downloads were

successful and that the three remaining devices were not successfully

downloaded. One of those unsuccessful downloads was the Device.

New Technology Identified on February 3, 2021




                                         9
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 11 of 22




      19.   On or about February 3, 2021, your affiant determined that the FBI

now possessed new, more advanced tools to unlock and download Samsung

Galaxy S10 cell phones similar to the Device.

      20.   The Device is currently in the lawful possession of the FBI. It came

into the FBI’s possession after being seized by law enforcement officers on July

23, 2020, incident to LOPEZ’s arrest. Therefore, while the FBI might already have

all necessary authority to examine the Device, I seek this additional warrant out

of an abundance of caution to be certain that an examination of the Device will

comply with the Fourth Amendment and other applicable laws.


      21.   The Device is currently in storage in the Evidence Control Room of

the FBI in Atlanta, Georgia. In my training and experience, I know that the

Device has been stored in a manner in which its contents are, to the extent

material to this investigation, in substantially the same state as they were when

the Device first came into the possession of the FBI.


                              TECHNICAL TERMS


      22.   Based on my training and experience, I use the following technical

terms to convey the following meanings:




                                         10
Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 12 of 22




  a. Wireless telephone: A wireless telephone (or mobile telephone, or

     cellular telephone) is a handheld wireless device used for voice and

     data communication through radio signals. These telephones send

     signals through networks of transmitter/receivers, enabling

     communication with other wireless telephones or traditional “land

     line” telephones. A wireless telephone usually contains a “call log,”

     which records the telephone number, date, and time of calls made to

     and from the phone. In addition to enabling voice communications,

     wireless telephones offer a broad range of capabilities. These

     capabilities include: storing names and phone numbers in electronic

     “address books;” sending, receiving, and storing text messages and

     e-mail; taking, sending, receiving, and storing still photographs and

     moving video; storing and playing back audio files; storing dates,

     appointments, and other information on personal calendars; and

     accessing and downloading information from the Internet. Wireless

     telephones may also include global positioning system (“GPS”)

     technology for determining the location of the device.


  b. Digital camera: A digital camera is a camera that records pictures as

     digital picture files, rather than by using photographic film. Digital


                                 11
Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 13 of 22




     cameras use a variety of fixed and removable storage media to store

     their recorded images. Images can usually be retrieved by

     connecting the camera to a computer or by connecting the

     removable storage medium to a separate reader. Removable storage

     media include various types of flash memory cards or miniature

     hard drives. Most digital cameras also include a screen for viewing

     the stored images. This storage media can contain any digital data,

     including data unrelated to photographs or videos.


  c. Portable media player: A portable media player (or “MP3 Player” or

     iPod) is a handheld digital storage device designed primarily to

     store and play audio, video, or photographic files. However, a

     portable media player can also store other digital data. Some

     portable media players can use removable storage media.

     Removable storage media include various types of flash memory

     cards or miniature hard drives. This removable storage media can

     also store any digital data. Depending on the model, a portable

     media player may have the ability to store very large amounts of

     electronic data and may offer additional features such as a calendar,

     contact list, clock, or games.


                                  12
Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 14 of 22




  d. GPS: A GPS navigation device uses the Global Positioning System

     to display its current location. It often contains records the locations

     where it has been. Some GPS navigation devices can give a user

     driving or walking directions to another location. These devices can

     contain records of the addresses or locations involved in such

     navigation. The Global Positioning System (generally abbreviated

     “GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each

     satellite contains an extremely accurate clock. Each satellite

     repeatedly transmits by radio a mathematical representation of the

     current time, combined with a special sequence of numbers. These

     signals are sent by radio, using specifications that are publicly

     available. A GPS antenna on Earth can receive those signals. When

     a GPS antenna receives signals from at least four satellites, a

     computer connected to that antenna can mathematically calculate

     the antenna’s latitude, longitude, and sometimes altitude with a

     high level of precision.


  e. IP Address: An Internet Protocol address (or simply “IP address”) is

     a unique numeric address used by computers on the Internet. An IP

     address is a series of four numbers, each in the range 0-255,


                                 13
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 15 of 22




               separated by periods (e.g., 121.56.97.178). Every computer attached

               to the Internet computer must be assigned an IP address so that

               Internet traffic sent from and directed to that computer may be

               directed properly from its source to its destination. Most Internet

               service providers control a range of IP addresses. Some computers

               have static—that is, long-term—IP addresses, while other computers

               have dynamic—that is, frequently changed—IP addresses.


            f. Internet: The Internet is a global network of computers and other

               electronic devices that communicate with each other. Due to the

               structure of the Internet, connections between devices on the

               Internet often cross state and international borders, even when the

               devices communicating with each other are in the same state.


      23.      Based upon my training and experience, I know that most cellular

telephones, including Device a, have capabilities that allow them collectively to

serve as wireless telephones, digital cameras, portable media players, and GPS

navigation devices, and allow internet accessibility. In my training and

experience, examining data stored on devices of this type can uncover, among

other things, evidence that reveals or suggests who possessed or used the

devices.

                                          14
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 16 of 22




              ELECTRONIC STORAGE AND FORENSIC ANALYSIS


      24.      Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly,

things that have been viewed via the Internet are typically stored for some

period of time on the device. This information can sometimes be recovered with

forensics tools.


      25.      Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information

that might serve as direct evidence of the crimes described on the warrant, but

also forensic evidence that establishes how the Device was used, the purpose of

its use, who used it, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Device because:


            a. Data on the storage medium can provide evidence of a file that was

               once on the storage medium but has since been deleted or edited, or

               of a deleted portion of a file (such as a paragraph that has been

               deleted from a word processing file).


            b. Forensic evidence on a device can also indicate who has used or

               controlled the device. This “user attribution” evidence is analogous


                                           15
Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 17 of 22




     to the search for “indicia of occupancy” while executing a search

     warrant at a residence.


  c. A person with appropriate familiarity with how an electronic device

     works may, after examining this forensic evidence in its proper

     context, be able to draw conclusions about how electronic devices

     were used, the purpose of their use, who used them, and when.


  d. The process of identifying the exact electronically stored information

     on a storage medium that is necessary to draw an accurate

     conclusion is a dynamic process. Electronic evidence is not always

     data that can be merely reviewed by a review team and passed

     along to investigators. Whether data stored on a computer is

     evidence may depend on other information stored on the computer

     and the application of knowledge about how a computer behaves.

     Therefore, contextual information necessary to understand other

     evidence also falls within the scope of the warrant.


  e. Further, in finding evidence of how a device was used, the purpose

     of its use, who used it, and when, sometimes it is necessary to

     establish that a particular thing is not present on a storage medium.


                                16
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 18 of 22




      26.   Nature of examination. Based on the foregoing, and consistent with

Rule 41(e)(2)(B), the warrant I am applying for would permit the examination of

the device consistent with the warrant. The examination may require authorities

to employ techniques, including but not limited to computer-assisted scans of the

entire medium, that might expose many parts of the device to human inspection

in order to determine whether it is evidence described by the warrant.


      27.   Manner of execution. Because this warrant seeks only permission to

examine a device already in law enforcement’s possession, the execution of this

warrant does not involve the physical intrusion onto a premises. Consequently, I

submit there is reasonable cause for the Court to authorize execution of the

warrant at any time in the day or night.


                                 CONCLUSION


      28.   I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of the Device described in Attachment A to

seek the items described in Attachment B.




                                           17
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 19 of 22




                               ATTACHMENT A


      The property to be searched is a Samsung Galaxy S10t cell phone, serial

number R38M301YRPL, IMEI 35541010100750837, hereinafter the “Device.” The

Device is currently located in the Evidence Control Room of the FBI in Atlanta,

Georgia.

      This warrant authorizes the forensic examination of the Device for the

purpose of identifying the electronically stored information described in

Attachment B.
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 20 of 22




                                  ATTACHMENT B


      1.      All records on the Device described in Attachment A that relate to

violations of Title 21 United States Code, Section 841 and 846 and Title 18 United

States Code, Section 1956 and 1957 and involve Elizabeth LOPEZ since August

15, 2019, including:


           a. lists of customers and related identifying information;


           b. types, amounts, and prices of drugs trafficked as well as dates,

              places, and amounts of specific transactions;


           c. any information related to sources of drugs (including names,

              addresses, phone numbers, or any other identifying information);


           d. any information recording LOPEZ’s schedule or travel from August

              15, 2019 to July 23, 2020;


           e. all bank records, checks, credit card bills, account information, and

              other financial records;


           f. Any and all communications, telephone numbers and notes,

              appointment books and/or calendars and notes, to-do lists, photos,

              videos, audio recording, bookmarks, electronic mail, contact lists,

              and address lists, or any other data concealed within the electronic
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 21 of 22




              device to be searched that may relate to the violations of federal

              laws listed above;


           g. Any and all records recording the planning, commission, or

              concealment of the suspected violations of federal laws listed above,

              including but not limited to records with respect to:


                 i. Drug sales and distribution; and


                ii. Movement and laundering of drug proceeds


      2.      Evidence of user attribution showing who used or owned the Device

at the time the things described in this warrant were created, edited, or deleted,

such as logs, phonebooks, saved usernames and passwords, documents, and

browsing history;


      As used above, the terms “records” and “information” include all of the

foregoing items of evidence in whatever form and by whatever means they may

have been created or stored, including any form of computer or electronic

storage (such as flash memory or other media that can store data) and any

photographic form.


      This warrant authorizes a review of electronic storage media and

electronically stored information seized or copied pursuant to this warrant in
                                          2
       Case 4:21-mc-00003-WEJ Document 1 Filed 02/17/21 Page 22 of 22




order to locate evidence, fruits, and instrumentalities described in this warrant.

The review of this electronic data may be conducted by any government

personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support

staff, and technical experts. Pursuant to this warrant, the FBI may deliver a

complete copy of the seized or copied electronic data to the custody and control

of attorneys for the government and their support staff for their independent

review.




                                         3
